Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
 	2.	The amendment filed 11/05/2021 has been received and considered. Claim 1 is presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claim 1 recites steps or acts for modeling a starting process of a micro gas turbine engine including dividing the starting process of the engine into three stages; thus, the claims are to a process, which is one of the statutory categories of invention. 
(Step 2A – Prong One) The claim 1 recites:
step 1: dividing the starting process of the micro gas turbine engine into three stages  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation):
modeling the starting process in accordance with each stage of the starting process of the engine  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using formula (1)-(4));
step 2: modeling micro gas turbine engine speed at the first stage first  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation),
(under its broadest reasonable interpretation, mathematical concept: mathematical calculation using the formula)
step 3.1: obtaining equivalent moment of inertia of the engine through calculation, … (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using mathematical formulas, for example formula (2) and  the rotor motion equation)
 step 3.2: on the basis of step 3.1, performing polynomial fitting, to obtain a …polynomial (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using formula (5)),
step 3.3: …simplifying the function relationship  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using mathematical formulas, for example piecewise linear function and formula (6)),
step 3.4: summing the residual torque of the micro gas turbine engine and the torque acted on the shaft of the gas turbine engine by the starter, performing integration… performing integration … (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using a  mathematical algorithm for example Runge-Kutta method)
step 3.5:..., adjusting k(n) and b(n) in formula (6) in real time according to the micro gas turbine engine speed …in formula (6) (under its broadest reasonable interpretation, mathematical concept: mathematical calculation),
step 4: modeling micro gas turbine engine speed at the third stage first … (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using mathematical formulas, for example, Runge-Kutta method,  piecewise linear function and formula (2) and (6)),
(under its broadest reasonable interpretation, mathematical concept: mathematical calculation using formula (7)-(11))
 step 6: linearly discretizing the obtained polynomial function relationship between the micro gas turbine engine performance parameters and speed  (under its broadest reasonable interpretation, mathematical concept: mathematical calculation using formula (7)-(11)),
“… simulation analysis: …, it is obtained that the difference between each of compressor outlet pressure, compressor outlet temperature, combustion chamber outlet pressure, turbine outlet pressure, turbine outlet temperature, micro gas turbine engine speed and the gas turbine engine starting model is within 5% (under its broadest reasonable interpretation, mathematical concept)..
Therefore, the limitation, under its broadest reasonable interpretation, for modeling a starting process of a micro gas turbine engine could reasonably fall under an abstract idea of mathematical concepts, more particularly mathematical calculations
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application because a method for modeling a starting process of a micro gas turbine engine using mathematical formulas is a mathematical calculation using mathematical algorithms. Claim 1 recites the limitation of engine components such as “starter”, “engine”, “the shaft”, “turbine”, “compressor”, “electric starter”, and “chamber” are used to collect/calculate data including speed, torque, temperature, pressure, and velocity during calculation. Also the limitation “test data” is an insignificant extra-solution activity which is gathering data. Further Claim 1 recites the limitation “through computer software simulation analysis: according to the test data of the gas turbine engine, it is obtained that the difference 
(Step 2B – inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim recites additional mathematical calculations. The engine components such as “starter”, “engine”, “the shaft”, “turbine”, “compressor”, “electric starter”, and “chamber” are used to collect/calculate 
The limitation obtained “the difference” after simulation analysis is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory (MPEP 2106.05 (d) II iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and receiving or transmitting data (MPEP 2106.05 (d) II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))).  Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element “computer software simulation” amounts to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer 

Allowable Subject Matter
4. 	Claim 1 is allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
While Li et al. (“Modeling and Simulation of Small Turbojet Engine Ground Starting Process”) teaches a methodology for modeling a starting process of a micro gas turbine engine, characterized by including dividing the starting process of the micro gas turbine engine into three stages: first stage, the engine speed is from zero speed to the speed at which the turbine begins to produce power, at which the engine is completely driven to accelerate by a starter; second stage, the engine speed is from the speed at which the turbine begins to produce power to starter disengagement speed; and third stage, the engine speed is from the starter disengagement speed to idle speed; modeling the starting process in accordance with each stage of the starting process of the engine; first stage, the engine speed is from zero speed to the speed at which the turbine begins to produce power, i.e. from zero speed to ignition speed, at which the engine is completely driven to accelerate by a starter, satisfying the engine rotor motion equation, second stage, the engine speed is from ignition speed to starter disengagement speed, at which the engine is driven to accelerate by the starter and the turbine together, satisfying the engine rotor motion equation, third stage, the engine speed is from starter disengagement speed to idle speed when the micro gas turbine engine is under the action of the residual speed, satisfying formula 
	Klein et al. (“Modelling of a Turbojet Gas Turbine Engine”) teaches a gas turbine Engine modeling using operational parameters such as inlet pressure, speed and temperature, 

none of the prior art of record discloses a method for modeling a starting process of a micro gas turbine engine, including:
(Claim 1) during modeling, dividing the starting process  of a micro gas turbine engine into three states satisfying formula (1)-(3), modeling the rotational speed for each state in the starting process of the engine by using the formulas (1)-(6), fitting function expression of performance parameters of the micro gas turbine engine and the rotational speed of the micro gas turbine engine by using formulas (7)-(11), performing linearization discretion on the obtained polynomial function relationship between the micro gas turbine engine performance parameters and speed of the micro gas turbine engine, and putting the discretized data in a corresponding one-dimensional linear interpolation table, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
6. 	Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Objections in view of the amendment and/or applicant’s arguments.
	As per Claim Rejections - 35 USC § 101, applicants have argued that:

    PNG
    media_image1.png
    181
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    241
    723
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    121
    707
    media_image3.png
    Greyscale

It is noted that claiming hypothetical activity, for example, claiming that the invention can be used, or is provided for use, or provides information for use, will not render the claims statutory. 
. Further the additional element “computer software simulation” which is recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. The additional element obtained “the difference” after simulation analysis is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data output (see MPEP 2106.05(g)), and it is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory.
These additional elements do not integrate modeling a starting process of a micro gas turbine engine into a practical application because they do no more than a method for modeling a starting process of a micro gas turbine engine using mathematical formulas is a mathematical calculation using mathematical algorithms. Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.  Therefore, 101 rejection maintains.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146


/EUNHEE KIM/Primary Examiner, Art Unit 2146